Title: To James Madison from Stephen Cathalan, 29 September 1801
From: Cathalan, Stephen
To: Madison, James


					
						Sir
						Commercial Agency of the United States, Marseilles the 29th. September 1801.
					
					With my last Respects of the 20th. Inst. I had the honor of forwarding you via Bordeaux one Packet of Dispatches from Consul James Lear. Cathcart Esqr.
					Yesterday I was honored with your Letters (Duplicates via Bordeaux) of the 7th. and 14th. last July, Inclosing me the New Commission of the 8th. do. Signed by the honorable President of the United States of America Thomas Jefferson Esqr. Sealed and Countersigned by you, Sir, by which he has been So Good as to Continue me in the Consular office of the united States for this Port of Marseilles, designating by it, the office I am to hold, under the denomination of Commercial Agent.
					It is, Sir, out of my Power to express you the Sentiments of the Gratitude, that, my old Father and  I, we feel for the kind remembrance, the President has retained of our Selves, & our past Services, as well as for your very kind, honorable & flattering expressions towards us, mentioned in your Letter of the 7th. July last.
					My heart is too much & Deeply moved, now, to dare express in a Letter directed to the President these Sentiments with my best & Sincere thanks for the new favor he has Confered on me; I beg you, Sir, to become my own Interpretor with him, & to agree also my best thanks for your Said Letter; assuring him & you that the Special Truth and Confidence he reposes on me, has already produced new motives in me, to do and act to the utmost of my Power, to Continue to deserve his approbation and Satisfaction for my future Services; and if in any Instances should I have Committed or might Commit anything Short or behoved my Duty, to Consider it with Indulgence, as owing to Short habilities or ignorance, but not by any motive of any bad intention from my Part, towards the american Government, or any Citizens of the united States, to whom I am binded by a due sense of ever–Lasting Gratitude.
					I have also Receiv’d the Blank Bond which the laws Requires to be executed in lieu of the Bond I gave on entering upon the office, which I am Sending with my Name filled up in it, to Mr. Felix Imbert, Mercht. & Citizen of Philadelphia my Power of attorney there, after I having on the other Blank half Sheet, wrote and Signed the mortgage of Six of the Twelve Shares, I possess, and, am entitled to, in the Bank of the united States, as per Copy here Inclosed, in order he may do the Needfull to the Same, and forward it to these of the following Gentln. who will become my Bonds & Sign to it, Vizt.
					John Mason Esqr. of Georges Town Maryland.
					Messrs. Robt. Gilmor & co. of Baltimore
					Robt. & John Oliver Brothers of Baltimore
					David Pearce of Gloucester Massachussets
					John Prince Junr. of Salem do.
					Felix Imbert of Philadelphia.
					all Citizens & Inhabitants of the United States.
					I hoped the mode I have taken to give Securities by the Names of any of these Gentlm. Requested by me who will do me the favor to Sign the Same, will prove Satisfactory to Government & meet with your approbation.
					I will Send you a Report of the American vessels entered in the Ports of this District, as you Request at the end of December next & will Continue the Same every Six Months.  Five Vessels only are entered this year to this Day, in Marseilles, none in any other Ports of this District.  Three of them Sailed out, & Two are waiting for the Sweed Frigate or any american one, that may appear to be Convoyed down to the Streights.
					My American Friends or other American Merchts. in the U. States, may perhaps Complain why I have not wrote to them frequently, to keep them advised of the State of this Market, & that if I had done it, they would have sent their vessels Loaded to this Port, & probably to my address; it is my Duty to State you the Motives which have prevented me hitherto of encouraging them; Since I hold this office many events have Succeeded one to the other, which have prevented a Constant & followed trade to be Carried on between the united States and Marseilles.
					1o.  The war between united States & the Barbarian Powers, till 1796.
					2o.  The arreté of the 12th. ventose après 5th. & after the act of Congress forbidding intercourse with France, in Retaliation of the hostile measures of the Directory of the French Republik.
					3o.  The Ports of Toulon, Marseilles & Nice declared in State of Blockade, Since the Month of March 1799.  It is only in July last that a New appointed Judge of the British admiralty in Minorca, has Released the Schooner Betsy Holland of Phila. Did. Parker Master bound from Barcelona to this Port, & Since Some other neutral vessels, declaring he would not Consider the French Ports in the Mediteranean or other Ports as in State of Blockade, but when it would be station’d before these Ports, Sufficient British forces to keep on Such a Blockade.  Since three weeks an English Squadron has been cruising off Toulon & Some frigates dayly appearing off this Road of Marseilles with some English privateers, & we are now apprehensive they will again Consider these Ports in State of Blockade.
					4o.  Marseilles having lost the Priviledge of a free Port Since 1785, Genoa & Leghorn being free Ports to the Prejudice of Marseilles, affords greater advantages, for the steady Sales of American, East Indies & west Indies Produces; in my Letter of the (30th. Messidor 9) 19th. July last to the Minister of Finances, a Copy whereof I Sent to W. V. Murray Esqre. Minister of the U. States then at Paris, a Copy; I asked Liberty of Reshiping on other Bottoms & Re–exporting a Broad free of Duty the Cargo or part of it of the Ship Rebecca of Baltimore, which I had entered in the entrepots of the Custom house as Bound for Genoa; I have taken the advantage of this Ship having touched Ground at the mouth of this port, & wanting Repairs to proceed on her intended voyage, in her Copered Bottom.  I asked the Same favor on all our vessels that might Call here in future for any Part of their Cargoes, they Could not Sale readily here, to be at Least trans Shipped for a Broad on other vessels without Landing on the warf & free of Duty, also the Introduction in this place in paying the duties on certain India manufactured Goods prohibited here and in the other French Ports on the Mediteranean, which are admited in Bordeaux, Lorient, havre, & nantes; by his Letter of the 28th. Thermor. 16th. August last, in answer he Granted the Re–expedn. free of Duty of the Goods of the Rebecca in other vessels, but not on any others, in Consideration. She had Suffered Damages, Refusing the Introdn. on the east India Goods admitted in Bordx. &ca. except on Nankeen However it is hoped that Soon the French Govnt. will Restore to Marseilles the free port or at Least a Good part; he has already appointed here a Council of Commerce arts & agriculture, Composed of Respble. Merchts. &ca. to Correspond with the french Govnt. and this Council will activate favorable Regulations on the Trade of Marseilles.
					5o.  The negotiations between France & England which are Going on among warlike preparations, Should they bring a maritime Peace, heavy Losses Should be Supported by the american adventurers this way.  They Loose already I am Informed at Bordeaux 15 or 20 pr. ct. on their india Cargoes there, and the French Produces are dear enough.
					In such Circumstances So Critical & unsetled, I apprehend longer, that as Soon as the Intercourse was reopened, a too great number of american vessels might arive in this Port all at a time, & Bad affairs for the owners would be the fatal Consequences.  Having more at heart the Interest of the american Merchants, than the Benefit of my Commission on Consignments of Such Vessels and Cargoes, I have not wrote to them, as have done my neighbours, to encourage them in Sending Cargoes this way; by this mean I will not be reproached of having encouraged them; keeping within Bounds of Giving all the assistances in my Power and advices, to procure the Best Sales &ca. of the Cargoes that may be Consigned to me, in short to act in that Respect as I have done hitherto, with zeal and probity & to the Satisfaction of the Concerned.
					When trade will have taken a followed Course & not be Submitted to Such unforseen events, I will then follow a Correspondance, with my American Friends.
					If you think the Preceding Refflexions on American Trade with this Port may be usefull to american Merchants, you Could Compendiously, adding your own Refflexions, Cause the Sames to be published in a News paper for their information & Governt.
					Codfish is the only article which till the French by a Treaty of Peace with england, may be allowed again, to fish them Selves on Newfoundland Banks will meet here with advantageous Sales, from f 60 to f 45 Pr. quintal 90 lb english according to the quality or the Less or more Imported in the Season for their Sales, winter,  the duty is f 11 Pr. ql. of Paris lb 120 of Marseilles, on the landing.  Here inclosed a price Curt. which is Subject to great alteration to form any Speculations, on it, which Could not be realisated before 4 or 5 months here on American exports & 9 on the French exports to united States.  I have the honor to be with Great Respect Sir Your most obedt. Devoted & obliged Servant
					
						Stephen Cathalan Junr.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
